DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application/Response to Arguments
2.	Applicant’s response filed on January 7, 2022 has been entered. Claims 1-6, 9-14, and 18-22 are pending and under examination. 
	All of the previously made claim objections and rejections have been withdrawn as being obviated by Applicant’s amendments to the claims. The objection to the drawings concerning the need for sequence identifiers in Figures 21 and 22 has also been withdrawn in view of the amendments to the specification. The specification objections made previously concerning the continuity information in the first paragraph and the format of sequence identifiers have also been withdrawn as being addressed by the specification. Accordingly, Applicant’s arguments filed on January 7, 2022 concerning these issues are moot. 
	Applicant also argues that the specification amendments also necessitate withdrawal of the objection to the specification concerning the identification of trade names/marks used in commerce (Remarks, pages 9-10). 
	This argument was not persuasive because not all trade names/marks used in commerce are properly identified. The trade names/marks used in commerce requiring correction are listed below in the modified objection to the specification.
	The claims as amended are now free of the prior art because Applicant has incorporated the allowable subject matter identified previously into the independent claims. 
Specification
3.	The specification is objected to because not all of the sequence identifiers in the amendment filed with the response comply with the format requirements of 37 CFR 1.821. In particular, a space is required after the colon for the sequence identifiers added to the brief description of Figure 22.
The specification is also objected to because not all of the trade names/marks used in commerce recited therein are properly identified. As discussed in MPEP 608.01(v), these terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
	The following trade names/marks used in commerce require correction:
	(i) BIOANALYZER – see paras. 68, 115, and 121;
	(ii) PICOGREEN – see paras. 115 and 121;
	(iii) TRUSEQ – see paras. 111 and 112;
	(iv) MISEQ – see paras. 103, 116, 122, and 125;
	(v) PHUSION – see paras. 113 and 120; and 
	(vi) FORENSEQ – see paras. 134 and 135. 

Claim Objections
4.	Claim 3 is objected to because of the following minor informality. In view of the amendments to claim 1, deleting the word “the” before “at least one SNP” in line 1 is suggested to improve clarity.
Claim 13 is objected to because the claim contains a typographical error in line 4, where “I” is recited for “in”. As well, the word “and” should be inserted before the last “wherein” clause.
Claims 14 and 18-22 are also objected to by way of their dependency on claim 13.
	Claim 22 is also objected to because the claim is missing a space after the comma following “13” in line 1.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim contains contradictory/ambiguous recitations concerning the plurality of primers. In particular, the claim first states that the plurality includes a primer that hybridizes to a SNP-containing target sequence and a primer that hybridizes to a tandem repeat-containing target sequence, but it then goes on to state that the plurality of primers specifically hybridize to either (i) at least 30 SNP-containing target sequences or (ii) at least 24 tandem repeat-containing target sequences. Newly added recitations (i) and (ii) contradict or at least raise a question as to the primers in the plurality of primers because they suggest that the plurality can include only SNP-targeting or tandem repeat-targeting primers, whereas the first part of the claim clearly states that the plurality contains a SNP-targeting primer and a tandem repeat-targeting primer. Since the requirements of the claim are not clear, it is indefinite. 
Applicant could address this issue in claim 1 by amending the claim to use language such as the following, provided that doing so would not introduce new matter: 
amplifying the nucleic acid sample with a plurality of primers, wherein the primers in the plurality of primers specifically hybridize to (i) at least 30 target sequences each comprising a SNP and at least one target sequence comprising a tandem repeat sequence or (ii) at least 24 target sequences each comprising a tandem repeat and at least one target sequence comprising a SNP, and wherein at least one primer in the plurality of primers has a low melting temperature and also has a length of at least 24 nucleotides.
Claim 1 is also indefinite because the requirements of the genotyping step in the last two lines of the claim are not entirely clear. The claim requires determining the genotype of at least one SNP and at least one tandem repeat in the amplification products. In view of the amendment to claim 1, it is not clear whether the additional SNP-containing or tandem repeat-containing amplification products now required by the claim must also be genotyped or if the claim still encompasses a profile containing a single SNP genotyping result and a single tandem repeat genotyping result. Since the requirements of the last step are not clear, claim 1 is also indefinite for this reason. This issue also applies to claim 11, which further describes the genotyping step.
If determining the genotypes of all SNPs and tandem repeats in the amplification products was intended, Applicant could consider amending the last step to recite the following, provided that doing so would not introduce new matter:
determining the genotypes of the SNP(s) and tandem repeat(s) in the amplification products, thereby constructing the DNA profile.
Claims 2-6 and 9-12 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issue. 

Conclusion
6.	No claims are currently allowable. The claims are free of the art because Applicant has incorporated the allowable subject matter identified in the last Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637